Exhibit 10.43

 

GENERAL RELEASE AND SEPARATION AGREEMENT

 

This General Release and Separation Agreement (hereafter “Agreement”) is entered
into as of this 17 day of December, 2004, between Martin J. Yudkovitz (the
“Executive”), and TiVo, Inc. (the “Company”), effective eight days after the
Executive’s signature (the “Effective Date”), unless he revokes his acceptance
as provided in Paragraph 6(c), below.

 

WHEREAS, the Executive was the President of the Company, pursuant to an
Employment Offer Letter dated April 28, 2003 (collectively, the “Employment
Agreement”);

 

WHEREAS, the Executive has expressed a desire to resign his positions as an
officer and employee of the Company as soon as is practicable;

 

WHEREAS, the Company and the Executive now wish to document the termination of
their employment relationship and fully and finally to resolve all matters
between them;

 

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, the Executive and the
Company hereby agree as follows:

 

1. Resignation of Positions as Officer and Employment.    The Executive hereby
confirms his resignation of his positions as an officer and employee of the
Company, and the Company confirms its acceptance of such resignations, effective
as of January 31, 2005 (the “Resignation Date”), subject to the Company’s right
to terminate the employment relationship earlier should the Executive breach any
provision of this Agreement. From December 18, 2004 through the Resignation
Date, the Executive shall retain the title of President of the Company, but
shall be expected to work exclusively on the negotiation and consummation of a
deal with Comcast Corporation. Other than as required by his role in negotiating
the Comcast deal, the Executive shall make no public appearances on behalf of
the Company, shall not attend any public conferences as a representative of the
Company, and shall accept no speaking engagements as a spokesman for or
representative of the Company, unless authorized in advance by the Company’s
Executive Management.

 

2. Payment of Accrued Wages.    On the Resignation Date, the Executive shall be
paid an amount equal to all accrued wages through the Resignation Date,
including accrued, unused vacation, less applicable taxes and other authorized
withholding.

 

3. Severance Benefits.    The Executive shall receive the following Severance
Benefits:

 

(a) For a period of twelve (12) months following the Resignation Date, the
Company shall pay the Executive his current base salary, less applicable taxes
and other authorized withholding, in accordance with the Company’s normal
payroll practices.

 

(b) On the Resignation Date, the Executive shall receive payments of $165,000
(one hundred sixty-five thousand dollars), which amount represents the

 

1



--------------------------------------------------------------------------------

Executive’s current annual executive bonus target, plus $40,000 (forty thousand
dollars) of the Executive’s second year milestone bonus, less applicable taxes
and other authorized withholding.

 

(c) On December 31, 2004 and the Resignation Date, the Executive shall receive
payment of the final two installments of his sign-on bonus, each of which
installment equals $18,750 (eighteen thousand seven hundred fifty dollars), less
applicable taxes and other authorized withholding.

 

(d) The Company will purchase individual health, dental and vision insurance
policies for the Executive and his covered dependents, providing benefits at the
same level in effect under the group plans in which the Executive is enrolled as
of the Resignation Date, for a period of twelve (12) months following the
Resignation Date.

 

(e) On the Resignation Date, the Executive shall receive the vesting, including
accelerated vesting, of Stock Options, as set forth in Paragraph 5 below.

 

(f) The Company shall reimburse the Executive no more than $5,000 (five thousand
dollars) for attorneys’ fees incurred in negotiating this Agreement.

 

4. Consulting Period.    From the Resignation Date through February 28, 2005
(the “Consulting Period”), the Executive shall, at the sole request and election
of the Company’s Executive Management, provide consulting services to the
Company in the areas of his former responsibilities. In compensation for his
availability as a consultant, the Executive shall continue to draw his base
salary, less applicable taxes and other authorized withholding, and to vest in
the Regular Option Grant (as defined in Paragraph 5, below). In addition, the
Consultant shall be reimbursed for any business expenses incurred during the
Consulting Period, so long as such expenses are pre-approved by the Company’s
Executive Management. Except as expressly set forth herein, the Consultant shall
receive no compensation or benefits for his services during the Consulting
Period.

 

5. Stock Options.

 

(a) With regard to the option to purchase 350,000 shares of the Company’s common
stock that the Executive was granted effective as of his date of hire and which
was intended to vest with regard to twenty-five percent (25%) of the shares
subject thereto on the Executive’s first anniversary of service with the Company
and monthly over the subsequent three years (the “Regular Option Grant”),
Executive shall be entitled to exercise such stock option with respect to
247,905 shares pursuant to its existing terms until the ninetieth day following
the termination of the Consulting Period, at which time such Regular Option
Grant will terminate in its entirety and no longer be exercisable.

 

(b) With regard to the option to purchase 150,000 shares of the Company’s common
stock that the Executive was granted effective as of his date of hire and which
was intended to vest upon achievement of incremental OEM subscribers (the “OEM
Option Grant”), Executive is already vested in, and shall be entitled to
exercise such stock option with respect to 100,000 shares pursuant to its
existing terms until the ninety

 

2



--------------------------------------------------------------------------------

(90) day anniversary of his Resignation Date. If by the Resignation Date the
Company has received a total of 1,500,000 incremental subscribers, acquired
since May 1, 2003 through the Company’s relationship with DirectTV, then the OEM
Option Grant shall be fully vested, and the Executive shall be entitled to
exercise such stock option with respect to 150,000 shares, pursuant to its
existing terms until the ninety (90) day anniversary of his Resignation Date.

 

(c) With regard to the option to purchase 50,000 shares of the Company’s common
stock that the Executive was granted effective as of his date of hire and which
was intended to vest upon the achievement of certain defined milestones (the
“Milestone Option Grant”), upon satisfaction of the conditions stated below,
Executive shall be entitled to exercise such stock option with respect to 25,000
shares pursuant to its existing terms until the ninety (90) day anniversary of
his Resignation Date, at which time such Milestone Option Grant will terminate
in its entirety and no longer be exercisable. The conditions that must be
satisfied in order for the Milestone Option Grant to vest are:

 

(i) On or before the Resignation Date, the Company must execute an agreement
with Comcast Corporation, the terms of which have been approved by both Tom
Rogers and Michael Ramsay; and

 

(ii) On or before the Resignation Date, the Board of Directors of the Company
must approve the executed deal between the Company and Comcast Corporation.

 

The remainder of the stock options granted to the Executive by the Company and
outstanding as of the Resignation Date shall terminate in their entirety and no
longer be exercisable on any date after the Resignation Date.

 

6. General Release of Claims by the Executive.

 

(a) With the exception of the obligations undertaken pursuant to this Agreement,
the Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and employee
benefit plans in which the Executive is or has been a participant by virtue of
his employment with the Company, from any and all claims, debts, demands,
accounts, judgments, rights, causes of action, equitable relief, damages, costs,
charges, complaints, obligations, promises, agreements, controversies, suits,
expenses, compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which the Executive has or may have had against such
entities based on any events or

 

3



--------------------------------------------------------------------------------

circumstances arising or occurring on or prior to the date hereof or on or prior
to the Resignation Date, arising directly or indirectly out of, relating to, or
in any other way involving in any manner whatsoever the Executive’s employment
by the Company or the separation thereof, and any and all claims arising under
federal, state, or local laws relating to employment, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, claims of any kind
that may be brought in any court or administrative agency, any claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Older Workers Benefit
Protection Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act, and similar state or local
statutes, ordinances, and regulations.

 

Notwithstanding the generality of the foregoing, the Executive does not release
the following claims:

 

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

 

(iii) Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of the federal law known as
COBRA; and

 

(iv) Claims for indemnity under the bylaws of TiVo, Inc., the Indemnity
Agreement executed as of May 12, 2003, or as provided for by Delaware and/or
California law.

 

(b) THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, THE EXECUTIVE HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

4



--------------------------------------------------------------------------------

(c) In accordance with the Older Workers Benefit Protection Act of 1990, the
Executive acknowledges that he is aware of the following:

 

(i) He has a right to consult with an attorney before accepting this offer;

 

(ii) He has 21 days from the date this offer is received to consider this offer;
and

 

(iii) He has seven days after accepting this offer to revoke his acceptance, and
his acceptance will not be effective until that revocation period has expired.

 

7. The Company’s Release of Claims.    The Company voluntarily releases and
discharges the Executive and his heirs, successors, administrators,
representatives and assigns from all Claims which it may have against the
Executive as the result of his employment or the discontinuance of his
employment and that are based upon facts known, or which in the exercise of
reasonable diligence should have been known, to the Company’s Board of
Directors. Notwithstanding the foregoing, nothing herein shall release or
discharge any Claim by the Company against the Executive, or the right of the
Company to bring any action, legal or otherwise, against the Executive as a
result of any failure by him to perform his obligations under this Agreement, or
as a result of any acts of intentional misconduct or recklessness (including but
not limited to fraud, embezzlement, misappropriation, or other malfeasance).

 

8. Nondisparagement.    The Executive agrees that neither he nor anyone acting
by, through, under or in concert with him shall at any time in the future
disparage or otherwise communicate negative statements or opinions about the
Company, its Board members, officers, employees, services, products or business.
The Company agrees that neither its Board members nor its officers shall at any
time in the future disparage or otherwise communicate negative statements or
opinions about the Executive. The parties agree that it would be difficult, if
not impossible, for either party to demonstrate the amount of actual damages
flowing from a breach of this provision. Therefore, the parties agree that if
either breaches this Paragraph 8, then the aggrieved party shall be entitled to
liquidated damages per breach of $25,000, in addition to reasonable attorneys’
fees and costs incurred in establishing the breach. The parties further agree
that any assertion that one or the other of the parties has breached this
Paragraph 8 shall be submitted to a single neutral arbitrator affiliated with
AAA in Santa Clara County, California, said arbitrator to be chosen by mutual
agreement or, if the parties are unable to agree, by AAA, in accordance with its
procedures for the selection of arbitrators. Each party shall submit letter
briefs not to exceed three pages, and declaration evidence in support of its
position, and shall submit the matter to hearing upon ten business days’ notice.

 

9. Cooperation.    The Executive agrees to give reasonable cooperation, at the
Company’s request, in any pending or future litigation or arbitration brought
against the Company and in any investigation the Company or any third party may
conduct. The Company shall reimburse the Executive for reasonable out-of-pocket
expenses incurred by him, including for any loss of salary that results from the
Company’s request that the Executive cooperate with it pursuant to this
Paragraph 9.

 

5



--------------------------------------------------------------------------------

10. Confidential Information; Return of Company Property.

 

(a) The Executive will not, without the prior written consent of the Board of
Directors of the Company divulge to unauthorized persons, or use for any
unauthorized purpose, any “Confidential Information,” as such term is defined in
the Proprietary Information and Inventions Agreement, executed by the Executive
as of May 12, 2003.

 

(b) The Executive agrees that all notes, memoranda, reports, drawings,
blueprints, manuals, materials, data and other papers and records of every kind
which he created, or which came into his possession, at any time during his
employment by the Company, relating in any way to Confidential Information of or
the business of the Company, are the sole and exclusive property of the Company.
The Executive shall deliver to the Company within five (5) business days of the
Resignation Date all originals and copies of correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the Company’s customers, business
plans, marketing strategies, products, processes or business of any kind and/or
which contain proprietary information or trade secrets which are in the
possession or control of the Executive or his agents or representatives.

 

(c) The Executive shall return to the Company within five (5) business days of
the Resignation Date all equipment of the Company in his possession or control,
except that the Executive may retain the TiVo unit issued to him by the Company.

 

11. Agreement Not to Solicit Company Employees.    The Executive agrees that,
for a period of one (1) year after the Resignation Date, he will not solicit or
encourage, or cause others to solicit or encourage, any employees of the Company
to terminate their employment with the Company.

 

12. Taxes.    To the extent any taxes may be payable by the Executive for the
benefits provided to him by this Agreement or by the terms of the Employment
Agreement beyond those withheld by the Company, the Executive agrees to pay them
himself and to indemnify and hold the Company and the other entities released
herein harmless for any tax claims, liabilities, fines or penalties, and
associated reasonable attorneys’ fees and costs, resulting from any failure by
him to make payments required of the Executive.

 

13. In the Event of a Claimed Breach.    All controversies, claims and disputes
arising out of or relating to this Agreement, including without limitation any
alleged violation of its terms, shall be resolved by final and binding
arbitration before a single neutral arbitrator in Santa Clara County,
California, in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association (“AAA”). The arbitration shall be commenced by
filing a demand for arbitration with the AAA within 14 (fourteen) days after the
filing party has given notice of such breach to the other party. The Company
shall pay all administrative costs of the arbitration and arbitrator fees.
Unless otherwise prohibited by law, the arbitrator shall award the prevailing
party costs, reasonable attorneys’ fees and expert fees, if any. Notwithstanding
the foregoing, it is acknowledged that it will be impossible to measure in money
the damages that would be suffered if the parties fail to comply with any of the
obligations imposed on them under Paragraph 10 hereof, and that in the event of
any such failure, an aggrieved person will be

 

6



--------------------------------------------------------------------------------

irreparably damaged and will not have an adequate remedy at law. Any such person
shall, therefore, be entitled to injunctive relief, including specific
performance, to enforce such obligations, and if any action shall be brought in
equity to enforce any of the provisions of Paragraph 10 of this Agreement, none
of the parties hereto shall raise the defense that there is an adequate remedy
at law.

 

14. Choice of Law.    This Agreement shall in all respects be governed and
construed in accordance with the laws of the State of California, including all
matters of construction, validity and performance, without regard to conflicts
of law principles.

 

15. Notices.    All notices, demands or other communications regarding this
Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by facsimile or overnight courier, addressed as
follows:

 

  (a) If to the Company:

 

TiVo, Inc.

____________________

____________________

Phone: ______________

Fax: ________________

Attn: Chief Executive Officer

 

  (b) If to the Executive:

 

Martin J. Yudkovitz

____________________

____________________

Phone: ______________

Fax: ________________

 

16. Severability.    Except as otherwise specified below, should any portion of
this Agreement be found void or unenforceable for any reason by a court of
competent jurisdiction, the parties intend that such provision be limited or
modified so as to make it enforceable, and if such provision cannot be modified
to be enforceable, the unenforceable portion shall be deemed severed from the
remaining portions of this Agreement, which shall otherwise remain in full force
and effect. If any portion of this Agreement is so found to be void or
unenforceable for any reason in regard to any one or more persons, entities, or
subject matters, such portion shall remain in full force and effect with respect
to all other persons, entities, and subject matters. This paragraph shall not
operate, however, to sever the Executive’s obligation to provide the binding
release to all entities intended to be released hereunder.

 

17. Understanding and Authority.    The parties understand and agree that all
terms of this Agreement are contractual and are not a mere recital, and
represent and warrant that they are competent to covenant and agree as herein
provided.

 

7



--------------------------------------------------------------------------------

18. Integration Clause.    This Agreement, the 1999 Equity Incentive Plan and
Stock Option Agreements entered into by the Executive, and the Confidentiality
Agreement contain the entire agreement of the parties with regard to the
Executive’s employment and the terms of separation thereof, and supersede and
replace any prior agreements as to those matters. This Agreement may not be
changed or modified, in whole or in part, except by an instrument in writing
signed by the Executive and the Chief Executive Officer of the Company.

 

19. Execution in Counterparts.    This Agreement may be executed in counterparts
with the same force and effectiveness as though executed in a single document.
Facsimile signatures shall have the same force and effectiveness as original
signatures.

 

The parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all parties.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing on the dates shown below.

 

EXECUTIVE

     

TiVo, INC.

/s/ Martin J. Yudkovitz

--------------------------------------------------------------------------------

     

/s/ Michael Ramsay

--------------------------------------------------------------------------------

By:   Martin J. Yudkovtiz       By:   Michael A. Ramsay             Title:  

Chairman

Chief Executive Officer

Date  

December 16, 2004

--------------------------------------------------------------------------------

      Date  

December 16, 2004

--------------------------------------------------------------------------------

           

/s/ David H. Courtney

--------------------------------------------------------------------------------

            By:   David H. Courtney             Title:  

Executive Vice President, Worldwide

Operations & Administration Chief

Financial Officer

            Date  

December 17, 2004

--------------------------------------------------------------------------------

           

/s/ Geoffrey Yang

--------------------------------------------------------------------------------

            By:   Geoffrey Yang             Title:  

Director

Chairman, Compensation Committee

 

8